OFFICIAL NOTICE FROM COURT OFCRIMPWAL APPEALS OF TEXAS
             OFFIGme.0BL2a?f^ETi§L ST^TI0N^S^S I&JfoSTAGE>>PITNEYBOWES
             PENAlty-FOR ";•"'"' t° "
                                                                     ZIP 78701
             PRIVATE USE >" ^Sg ^                                    02 IVV
                                                                     0001401623JUN      17. 2015

6/17/2015
HAINES, RODNEY STEVE Tt*Ct.'No-A(B5-216-1                                        WR-83,380-08
This is to advise that the Court'has denied without written order the application for
writ of habeas corpus
                                                                             Abel Acosta, Clerk

                             RODNEY STEVE HAINES
                             TERRELL UNIT - TDC # 1347799
                             1300 FM 655
                                                                                  RE!
                             ROSHARON, TX 77583




EAU5S3B     77583
                              ,|pl4l,jli1al||Tn|H,|jir,iK|lj,j,Jilh||1,|1i,,il|vl||j